Case 1:19-cv-01615-TJK Document 20 Filed 07/02/19 Page 1of1

UNITED STATES DISTRI

CT AND BANKRUPTCY COURTS

FOR THE DISTRICT OF COLUMBIA

prainmiré = Dererc& he Tar

VS.

L+
Case: 1:19-cv-01615 JURY DEMAND
Assigned To : Kelly, Timothy J.

Assign. Date : 6/3/2019
Description: PRO SE GEN CIV (F—DECK)

pEFeNDANT" (f C, A et a”

AFFIDAVIT OF SERVICE

L”

3

ne
3 day of Shwe

: : a i d) fité he wow
complaint, certified mail return receipt requested, to Er 1¢

certified green card acknowledging service.

 
 
 

THOU, PETA
aQuATout

 

 

Dereue & Zar Fl

"hereby declare that on the
20 | §., I mailed a copy of the summons and

_ Attached hereto is the

__ STAPLE.GREEN CARD HERE

=
'
4

= Complete items 1, 2, and 3. A. Signature

® Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

 

D Agent
x C1 Addressee
B. Received by (Printed Name) C. Date of Delivery

 

 

7 Me ea
gee finn t fron Roe

Kon ow DC

VAM A MTA

9590 9402 4818 9032 8439 27

D. Is delivery address different from item 12 [1 Yes
if YES, enter delivery address below: OJ No

 

 

 

 

 

A Artinia Miimbene (Thame dan fom

y 9nla 1130 OOO1 1492 1173

ie ee
—

3. Service Type 0 Priority Mail Express®

Adult Signature (1 Registered Mall™

Cl Adult Signature Restricted Delivery C1 Registered Mail Restricted
Certified Mail® livery

Certified Mail Restricted Delivery C Return Receipt for

O Collect on Delivery Merchandise

™ Collect on Delivery Restricted Delivery ©] Signature Confirmation™
Insured Mall ( Signature Confirmation
Insured Mail Restricted Delivery Restricted Delivery

| fever $500)

 

PS Form 8811, July 2015 PSN 7530-02-000-9053

Domestic Return Receipt \
